Name: Commission Regulation (EEC) No 492/93 of 2 March 1993 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, hake and anglerfish by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 4. 3 . 93 Official Journal of the European Communities No L 52/7 , COMMISSION REGULATION (EEC) No 492/93 of 2 March 1993 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, hake and anglerfish by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, The quotas of cod in the waters of ICES divisions III a Skagerrak, VII a and VII b, c, d, e, f, g, h, j, k, VIII, IX, X ; CECAF 34.1.1 (EC zone), of haddock in the waters of ICES divisions III a and III b, c, d (EC zone), of whiting in the waters of ICES divisions III a, VII a and VII b, c, d, e, f, g, h, j, k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j, k, of common sole in the waters of ICES divisions III a, III b, c, d (EC zone), VII a, VII h, j, k, and VIII a, b, of hake in the waters of ICES divisions VIII a, b, d, e and of anglerfish in the waters of ICES divisions V b (EC zone), VI, XII, XIV and VII allocated to the Netherlands for 1993 are deemed to be exhausted. Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), provides for cod, haddock, whiting, plaice, common sole, hake and anglerfish quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Fishing for cod in the waters of ICES divisions Ilia Skagerrak, Vila, VII b, c, d, e, f, g, h, j , k, VIII, IX, X ; CECAF 34.1.1 (EC zone), for haddock in the waters of ICES divisions III a, III b, c, d (EC zone), for whiting in the waters of ICES divisions III a, VII a and VII b, c, d, e, f, g, h, j, k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j, k, for common sole in the waters of ICES divisions III a, III b, c, d (EC zone), VII a, VII h, j, k, and VIII a, b, for hake in the waters of ICES divisions VIII a, b, d, e and for anglerfish in the waters of ICES divisions Vb (EC zone), VI, XII, XIV and VII by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation. Whereas the quotas of cod in the waters of ICES divisions III a Skagerrak, VII a, VII b, c, d, e, f, g, h, j, k, VIII, IX, X ; CECAF 34.1.1 (EC zone), the haddock in the waters of ICES divisions III a, III b, c, d (EC zone), of whiting in the waters of ICES divisions III a, VII a and VII b, c, d, e, f, g, h, j, k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j, k, of common sole, in the waters of ICES divisions III a, III b, c, d (EC zone), VII a, VII h, j, k, and VIII a, b, of hake in the waters of ICES divisions VIII a, b, d, e and of anglerfish in the waters of ICES divisions V b (EC zone), VI, XII, XIV and VII allocated to the Netherlands for 1993, have been exhausted by exchanges of quotas ; whereas the Nether ­ lands have prohibited fishing for these stocks as from 1 January 1993 ; whereas it is therefore necessary to abide by that date, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. 0 OJ No L 397, 31 . 12. 1992, p. 1 . It shall apply with effect from 1 January 1993 . No L 52/8 Official Journal of the European Communities 4. 3. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission